DETAILED ACTION
Status of the Application
	Claims 1-13 are pending.
	Amendment of claims 1-5, 7, and addition of claims 9-13 as submitted in a communication filed on 4/6/2021 is acknowledged. 
In a telephone conversation with Ms. Janice Logan on 4/16/2021, an agreement was reached to amend claims 1, 3, 5, 10-11, 13 and add new claims 14-15 to place the application in condition for allowance.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Janice Logan on 4/16/2021. 
Please replace claims 1, 3, 5, 10, 11 and 13 as follows:

1.	An ATP phosphoribosyltransferase variant having a substitution of an asparagine at position corresponding to 215 with arginine, a substitution of glycine at position corresponding to 233 with a histidine, and a substitution of a threonine at position corresponding to 235 with glutamine in the amino acid sequence of SEQ ID NO: 13, wherein the variant comprises an 

3. 	A polynucleotide encoding an ATP phosphoribosyltransferase variant, wherein the ATP phosphoribosyltransferase variant has a substitution of an asparagine at position corresponding to 215 with arginine, a substitution of glycine at position corresponding to 233 with a histidine, and a substitution of a threonine at position corresponding to 235 with glutamine in the amino acid sequence of SEQ ID NO: 13, and the variant comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 13, wherein the ATP phosphoribosyltransferase variant has ATP phosphoribosyltransferase activity.

5.	A microorganism of the genus Corynebacterium, wherein the microorganism comprises at least one selected from the group consisting of 
(a)	an ATP phosphoribosyltransferase variant; 
(b)	a polynucleotide encoding the ATP phosphoribosyltransferase variant; and 
(c)	a vector comprising the polynucleotide encoding the ATP phosphoribosyltransferase variant,
wherein the ATP phosphoribosyltransferase variant has a substitution of an asparagine at position corresponding to 215 with arginine, a substitution of glycine at position corresponding to 233 with a histidine, and a substitution of a threonine at position corresponding to 235 with glutamine in the amino acid sequence of SEQ ID NO: 13, and the variant comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 13, and the ATP phosphoribosyltransferase variant has ATP phosphoribosyltransferase activity.

10. 	A microorganism transformed with a polynucleotide encoding an ATP phosphoribosyltransferase variant consisting of the amino acid sequence of SEQ ID NO: 1.
Corynebacterium glutamicum.

13.	The method of claim 12, wherein the microorganism is Corynebacterium glutamicum.

Please add claims 14-15 as follows:

14.	The microorganism of claim 10, wherein the microorganism is of the genus Corynebacterium.

15.	The method of claim 12, wherein the microorganism is of the genus Corynebacterium.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses ATP phosphoribosyltransferases and nucleic acids encoding ATP phosphoribosyltransferases,  the Examiner has found no teaching or suggestion in the prior art directed to an ATP phosphoribosyltransferase and a nucleic acid encoding said ATP phosphoribosyltransferase, wherein said ATP phosphoribosyltransferase is a variant of the polypeptide of SEQ ID NO: 13 having at least 95% sequence identity with the polypeptide of SEQ ID NO: 13, wherein said variant has substitutions at positions corresponding to positions 215, 233, and 235 of SEQ ID NO: 13.  Therefore, claims 1-15, directed to (a) an ATP phosphoribosyltransferase, wherein said ATP phosphoribosyltransferase consists of SEQ ID NO: 1, or is a variant of the polypeptide of SEQ ID NO: 13 having at least 95% sequence identity with the polypeptide of SEQ ID NO: 13, wherein said variant has substitutions at positions corresponding to positions 215, 233, and 235 of SEQ ID NO: 13, (b) a nucleic acid encoding an ATP phosphoribosyltransferase, wherein said ATP phosphoribosyltransferase consists of SEQ ID NO: 1, or is a variant of the polypeptide of SEQ ID NO: 13 having at least 95% sequence identity with the polypeptide 

Conclusion
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 18, 2021